                                                                                                                                         Case 3:20-cv-07811-RS Document 93 Filed 07/21/21 Page 1 of 3




                                                                                                                                 1 REES F. MORGAN (State Bar No. 229899)
                                                                                                                                     JONATHAN R. BASS (State Bar No. 75779)
                                                                                                                                 2   STAN ROMAN (State Bar No. 87652)
                                                                                                                                     MARI SAHAKYAN CLIFFORD (State Bar No. 331152)
                                                                                                                                 3   WILLIAM ABRAMOVITZ (State Bar No. 319385)
                                                                                                                                     COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                                                 4   One Montgomery Street, Suite 3000
                                                                                                                                     San Francisco, California 94104-5500
                                                                                                                                 5   Telephone: 415.391.4800
                                                                                                                                     Facsimile: 415.989.1663
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6   Email:     ef-rfm@cpdb.com
                                                                                                                                                ef-jrb@cpdb.com
                                                                                                                                 7              ef-sgr@cpdb.com
                                                                                                                                                ef-msc@cpdb.com
                                                                                                                                 8              ef-wia@cpdb.com

                                                                                                                                 9 Attorneys for Claimants
                                                                                                                                   First 100, LLC, 1st One Hundred Holdings, LLC
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10 and Battle Born Investments Company, LLC
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11
                                                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                                                12
                                                                                                                                                                NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                13
                                                                                                                                                                      SAN FRANCISCO DIVISION
                                                                                                                                14
                                                                                                                                15
                                                                                                                                     UNITED STATES OF AMERICA,                           Case No. 3:20-cv-07811-RS
                                                                                                                                16
                                                                                                                                                   Plaintiff,
                                                                                                                                17                                                       STIPULATION TO EXTEND TIME TO
                                                                                                                                            v.                                           RESPOND TO MOTION TO STRIKE
                                                                                                                                18                                                       THE CLAIMS OF CLAIMANTS BATTLE
                                                                                                                                   Approximately 69,370 Bitcoin (BTC), Bitcoin           BORN INVESTMENTS COMPANY, LLC,
                                                                                                                                19 Gold (BTG), Bitcoin SV (BSV), and Bitcoin             FIRST 100, LLC AND 1ST ONE
                                                                                                                                   Cash (BCH) seized from                                HUNDRED HOLDINGS, LLC
                                                                                                                                20 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx,
                                                                                                                                                                                         The Hon. Richard Seeborg
                                                                                                                                21                 Defendant.
                                                                                                                                                                                         Trial Date:            None Set
                                                                                                                                22
                                                                                                                                     First 100, LLC, 1st One Hundred Holdings,
                                                                                                                                23 LLC, and Battle Born Investments Company,
                                                                                                                                     LLC,
                                                                                                                                24
                                                                                                                                                   Claimants.
                                                                                                                                25
                                                                                                                                26
                                                                                                                                27          Pursuant to Fed. R. Civ. P. 6(b)(1)(A), Civil L.R. 6-1 and Civil L.R. 6-2, Plaintiff United

                                                                                                                                28 States of America (“Plaintiff”) and Claimants First 100, LLC, 1st One Hundred Holdings, LLC,
                                                                                                                                   10543.004 4843-6558-5394.3
                                                                                                                                                                                  -1-                       Case No. 3:20-cv-07811-RS
                                                                                                                                                  STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO STRIKE
                                                                                                                                           Case 3:20-cv-07811-RS Document 93 Filed 07/21/21 Page 2 of 3




                                                                                                                                 1 and Battle Born Investments Company, LLC (“Claimants”), by and through their undersigned
                                                                                                                                 2 counsel, hereby stipulate and agree as follows:
                                                                                                                                 3             WHEREAS, on November 5, 2020, Plaintiff initiated this in rem forfeiture action by filing

                                                                                                                                 4 a Civil Complaint for Forfeiture;
                                                                                                                                 5             WHEREAS, on March 16, 2021, Claimants filed claims in this matter;
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6             WHEREAS, on July 13, 2021, Plaintiff filed a Motion to Strike the Claims of Claimants

                                                                                                                                 7 (hereinafter the “Motion”);
                                                                                                                                 8             WHEREAS, on July 13, 2021, Coblentz Patch Duffy & Bass, LLP, was retained as counsel

                                                                                                                                 9 by Claimants;
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10             WHEREAS, on July 15, 2021, Claimants, through counsel, contacted Plaintiff and asked to
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 meet and confer about the Motion briefing schedule;
                                                                                                                                12             WHEREAS, on July 15, 2021, parties met and conferred in good faith, and agreed to

                                                                                                                                13 stipulate to a modified briefing schedule for Claimants’ response to the Motion and Plaintiff’s
                                                                                                                                14 reply;
                                                                                                                                15             NOW THEREFORE, by and through their respective counsel of record, Plaintiff and

                                                                                                                                16 Claimants hereby stipulate and agree that Claimants’ response to the Motion to Strike shall be due
                                                                                                                                17 on August 10, 2021, and Plaintiff’s reply shall be due on August 24, 2021.
                                                                                                                                18
                                                                                                                                19             IT IS SO STIPULATED.

                                                                                                                                20                                               Respectfully submitted,

                                                                                                                                21 DATED: July 21, 2021                          COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                                                22
                                                                                                                                23
                                                                                                                                                                                 By:           /s/ Rees F. Morgan
                                                                                                                                24                                                     REES F. MORGAN
                                                                                                                                                                                       Attorneys for Claimants
                                                                                                                                25                                                     First 100, LLC, 1st One Hundred Holdings, LLC
                                                                                                                                                                                       and Battle Born Investments Company, LLC
                                                                                                                                26
                                                                                                                                27
                                                                                                                                28
                                                                                                                                     10543.004 4843-6558-5394.3                    -2-                  Case No. 3:20-cv-07811-RS
                                                                                                                                                       STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO STRIKE
                                                                                                                                           Case 3:20-cv-07811-RS Document 93 Filed 07/21/21 Page 3 of 3




                                                                                                                                 1                                             STEPHANIE M. HINDS
                                                                                                                                     DATED: July 21, 2021                      Acting United States Attorney
                                                                                                                                 2
                                                                                                                                 3
                                                                                                                                 4                                             By:          /s/ Claudia A. Quiroz
                                                                                                                                 5                                                   DAVID COUNTRYMAN
                                                                                                                                                                                     CHRIS KALTSAS
                                                    One Montgome ry Stree t, Suite 3000, San Francisco, California 94104-5500




                                                                                                                                 6                                                   CLAUDIA A. QUIROZ
                                                                                                                                                                                     WILLIAM FRENTZEN
                                                                                                                                 7                                                   Assistant United States Attorneys
                                                                                                                                 8
                                                                                                                                 9
C O B L EN T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                10
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11
                                                                                                                                12
                                                                                                                                13
                                                                                                                                14
                                                                                                                                15
                                                                                                                                16
                                                                                                                                17
                                                                                                                                18
                                                                                                                                19
                                                                                                                                20
                                                                                                                                21
                                                                                                                                22
                                                                                                                                23
                                                                                                                                24
                                                                                                                                25
                                                                                                                                26
                                                                                                                                27
                                                                                                                                28
                                                                                                                                     10543.004 4843-6558-5394.3                    -3-                  Case No. 3:20-cv-07811-RS
                                                                                                                                                       STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO STRIKE
